Title: From James Madison to Tobias Lear, 2 November 1803
From: Madison, James
To: Lear, Tobias



Sir.
Department of State Novr. 2d. 1803.
By the Schooner Citizen, which will carry this to Gibraltar, are forwarded the greater part of the gun-carriages promised the Emperor of Morocco. When she was taken up for this business it was supposed that she would be able to carry them all, which on experiment was found to be a mistake. The remainder will be transported from Norfolk in a few weeks, by a victualler to be dispatched by the Navy Department, and will probably arrive nearly if not quite as soon.
I avail myself of this opportunity to transmit to the care of the Consul at Gibraltar a packet of Newspapers containing the very interesting proceedings of Congress upon the Treaty with France for the acquisition of Louisiana, whereby you will observe that it has not only been ratified but that the laws, necessary for carrying it into complete execution, have been passed. The ratifications were exchanged between Mr. Pichon, and myself on the 21st. ult. and orders have been transmitted to the Commissioners on both sides respectively to give and receive possession of the Province. We have not yet heard of your arrival in the Mediteranean.
Postscript Novr. 4. Since the preceeding was written, I have received a copy of a letter from Capt. Bainbridge to Mr. Simpson, dated 29th. August in which he relates the capture of the Imperial cruizer Mesbouha, and the recapture of her American prize the Celia of Boston. Notwithstanding the perfidy with which hostilities have been thus commenced by the Emperor as it is important that the dispatches intended to be landed at L’Orient should be immediately forwarded, and as the gun-carriages are already prepared, the Schooner Citizen will proceed to Gibraltar with her cargo. If the turn which our affairs with Morocco has assumed permits their being presented as first intended, without too much condescention on our part, and it will contribute to any object commensurate with their value Mr. Simpson is instructed not to withhold them. The President will probably this day communicate to Congress, the information received respecting the aggression above alluded to, and they will doubtless make provision for meeting the exegency in a manner suited to its nature. If they (the gun carriages) should not be wanted, for the purpose for which they are intended, it may be desirable not to sell them in any of the belligerent Countries, and as you may perhaps be able to make use of them in the next list of articles in which the accruing annuity to Algiers is to be paid, Mr. Gavino in whose care they will be deposited is instructed to hold them in the case supposed, to your order, and both he and Mr. Simpson are desired to give you information when it shall appear that the state of affairs with Morocco excludes the necessity of applying them to their original purpose. I am &c.
James Madison.
  

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   See JM to James Simpson, 31 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:593–94).



   
   Jefferson signed into law on 31 Oct. 1803 “An Act to enable the President of the United States to take possession of the territories ceded by France to the United States, by the treaty concluded at Paris, on the thirtieth of April last; and for the temporary government thereof” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:245).



   
   For Bainbridge’s letter reporting the capture of the Mirboka, see John Gavino to JM, 1 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:373, 374 n. 1).



   
   On 4 Nov. 1803 Jefferson sent Bainbridge’s letter to Congress with a message suggesting the consideration of “the provisional authorities, which may be necessary to restrain the depredations of this power, should they be continued” (Journal of the Senate of the United States of America, vol. 3 [Washington, 1803], 8th Cong., 1st sess., 45–46; Journal of the U.S. House of Representatives, 8th Cong., 1st sess., 89, 208).


